Citation Nr: 1758211	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-38 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for acute, exertional rhabdomyolysis.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition (claimed as swelling).

4.  Entitlement to service connection for a left arm condition (claimed as sore arm).

5.  Entitlement to service connection for tendonitis, left thumb.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a left foot condition.

8.  Entitlement to service connection for a right foot condition.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from June 1971 to June 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied service connection for: acute, exertional rhabdomyolysis; a left knee condition; a right knee condition; a left arm condition; tendonitis, left thumb; sleep apnea; a left foot condition; and a right foot condition.  


FINDING OF FACT

On November 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he declined his appeal seeking service connection for: acute, exertional rhabdomyolysis; left knee condition; right knee condition; left arm condition; tendonitis, left thumb; sleep apnea; left foot condition; and right foot condition.  




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for acute, exertional rhabdomyolysis is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

2.  The claim for entitlement to service connection for a left knee condition is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

3.  The claim for entitlement to service connection for a right knee condition (claimed as swelling) is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

4.  The claim for entitlement to service connection for a left arm condition (claimed as sore arm) is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

5.  The claim for entitlement to service connection for tendonitis, left thumb, is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

6.  The claim for entitlement to service connection for sleep apnea is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

7.  The claim for entitlement to service connection for a left foot condition is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  

8.  The claim for entitlement to service connection for a right foot condition is dismissed as the claim has been withdrawn.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 19.4, 20.101, 20.202, 20.204 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, as the Veteran's claims are being dismissed for reasons that are explained in greater detail below, further discussion of VA's duty to notify and assist is not necessary.

II.  Factual Background, Legal Criteria, Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In a statement received on November 29, 2017, the Veteran withdrew his appeals seeking service connection for: acute, exertional rhabdomyolysis; left knee condition; right knee condition; left arm condition; tendonitis, left thumb; sleep apnea; left foot condition; and right foot condition.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.  








ORDER

The appeal seeking service connection for acute, exertional rhabdomyolysis is dismissed.

The appeal seeking service connection for a left knee condition is dismissed.

The appeal seeking service connection for a right knee condition (claimed as swelling) is dismissed.

The appeal seeking service connection for a left arm condition (claimed as sore arm) is dismissed.

The appeal seeking service connection for tendonitis, left thumb, is dismissed.

The appeal seeking service connection for sleep apnea is dismissed.

The appeal seeking service connection for a left foot condition is dismissed.

The appeal seeking service connection for a right foot condition.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


